Title: From George Washington to the United States Senate and House of Representatives, 21 April 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] April 21st 1792.
Gentlemen of the Senate, and of the House of Representatives,

I lay before you the Copy of a Letter which I have received from the Judges of the Circuit Court of the United States held for the Pennsylvania District, relatively to the “Act to provide for the settlement of the Claims of Widows and Orphans barred by the limitations heretofore established, and to regulate the claims to Invalid Pensions.”

Go: Washington

